DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-2, 5 and 12-14 are objected to because of the following informalities:  
Claim(s) 1 recite a phrase “during monitoring time intervals” on line 27. The Examiner suggests amending the phrase to recite “during the monitoring time intervals” to restore clarity.
Claim(s) 1 and 12-13 recite a term “the time-varying carbonate-control signal”. The Examiner suggests amending the term to recite “the time-varying carbonate control signal” to restore antecedent clarity.
Claim(s) 1 recite a phrase “the processor to” on line 15. The Examiner suggests amending the phrase to recite “the processor to:” to restore clarity.
Claim(s) 2 recite a term “the component-control signals” on line 9. The Examiner suggests amending the term to recite “component-control signals” to restore antecedent clarity.
Claim 5 ends with punctuation “,.”. The Examiner suggests amending it to recite “.” to restore clarity.
Claim 14 repeats a phrase “in order to” on line 4. The Examiner suggests amending the phrase to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a carbonate-remediation-and-inhibition module includes a carbonate-remediation-and-inhibition-signal-monitor that outputs a carbonate- remediation-and-inhibition-signal-strength signal”; 
“a coupler that couples the carbonate-remediation-and-inhibition signal to the monitored water system”; and 
“stored instructions that control the processor to determine time intervals … process the carbonate-remediation-and-inhibition- signal-strength signal … determine monitoring time intervals … and process one or more probe and/or sensor signals” in system claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 limitation “stored instructions that control the processor to determine time intervals … process the carbonate-remediation-and-inhibition- signal-strength signal … determine monitoring time intervals … and process one or more probe and/or sensor signals”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure/acts to perform the claimed function. A review of the specification shows that the following appears to be corresponding structure described in the specification: para. 33 in conjunction with figure 4: microprocessors 404 as processor and one or more memory devices 406 as storage for “execution of routines and programs”. All essential elements are expected to describe consistent terminology among claim, specification and drawings that clearly link the structure or function.
Firstly, applicant’s disclosure is directed to result, rather that particular structure or step to achieve the result. For example, it is not clear if a generic processor or general-purpose computing software is used and what is the associated algorithm or flowchart or program product to achieve the result.  The specification does not describe corresponding structure (e.g., the processor and the algorithm) in sufficient detail to perform claimed function. It is also unclear what are the meats and bounds of steps of “process the carbonate-remediation-and-inhibition- signal-strength signal and process one or more probe and/or sensor signals”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Secondly, limitation “stored instructions” is indefinite. It is assumed to refer to computer readable programs stored on memory 406.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf.  Animals-Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Thirdly, claim 1 claims both a monitoring and control system apparatus comprising  water-processing components; a carbonate-remediation-and-inhibition module; a carbonate-remediation-and-inhibition-signal-monitor; a coupler and a control unit and a method of using the apparatus by process limitation followed by “processor to”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p).
Claim(s) 1 limitation “a coupler that couples the carbonate-remediation-and-inhibition signal to the monitored water system”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification shows that the following appears to be corresponding structure described in the specification: para. 30 in conjunction with figure 3: “the control unit includes a descaler which outputs a descaling signal to a magnetic coupling or hard wiring 314 which introduces the descaling signal into the water within horizontal pipe 306”. a descaling signal as carbonate-remediation-and-inhibition signal and magnetic coupling or hard wiring 314 as coupler. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. All essential elements are expected to describe consistent terminology among claim, specification and drawings that clearly link the structure or function.

Claim(s) 1 limitation “a carbonate-remediation-and-inhibition module includes a carbonate-remediation-and-inhibition-signal-monitor that outputs a carbonate- remediation-and-inhibition-signal-strength signal”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification shows that the following appears to be corresponding structure described in the specification: paras. 39,55 in conjunction with figures 4,5: “descaler module 420 may generate a signal to inhibit electrolysis”; “determine points along the plumbing and appliances where a descaling signal of reasonable strength is present”. a descaler module as carbonate-remediation-and-inhibition module. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. All essential elements are expected to describe consistent terminology among claim, specification and drawings that clearly link the structure or function.
Claim(s) 2-19 not specifically addressed share the same 112(b) rejection as claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868